 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00156 JAM

11                               Plaintiff,             ORDER REQUIRING PAYMENT OF CURRENCY
                                                        HELD BY THE UNITED STATES MARSHALS
12                         v.                           SERVICE TO THE CLERK OF THE COURT TO
                                                        BE APPLIED TO RESTITUTION
13   TIMOTHY BRIAN HARRISON,

14                               Defendant.

15

16          Today, the Court sentenced defendant Timothy Brian Harrison to a custodial sentence of one

17 year and one day, as well as payment of criminal monetary obligations including a $225 special

18 assessment and $113,000 in restitution. The parties’ plea agreement states that Defendant will pay

19 $100,000 towards his restitution prior to sentencing, and he agrees that the $13,000 in U.S. currency

20 seized from his home during the execution of a search warrant on May 24, 2013, shall be applied to his

21 restitution obligation. ECF No. 36. Defendant has paid the $100,000 to the Clerk of Court. Based on

22 the foregoing, and good cause appearing therefrom, the Court hereby ORDERS as follows:

23          1.     The Clerk of Court shall apply defendant Timothy Brian Harrison’s previous $100,000

24 payment towards his restitution obligation stated in the judgment in a criminal case (the Judgment);

25          2.     Within twenty (20) days of the filing of this order, the United States Marshals Service

26 shall deliver to the Clerk of Court a check or money order in the amount of $13,000 and made payable

27 to the “Clerk of Court” (the Payment).

28          3.     The United States Marshals Servicers shall mail or deliver the Payment to the Office of the


      [PROPOSED] ORDER REQUIRING PAYMENT OF             1
      CURRENCY
 1 Clerk, United States District Court, Eastern District of California, 501 I Street, Suite 4-200, Sacramento,

 2 California 95814. The United States Marshals Service shall also state the docket number (Case No.: 2:17-

 3 cr-156 JAM) on the payment instrument and, if it desires a payment receipt, shall include a self-addressed,

 4 stamped envelope with the payment; and

 5          4.     Upon receipt, the Clerk of Court shall apply the $13,000 towards Defendant’s unpaid

 6 restitution obligation as stated in the Judgment.

 7 IT IS SO ORDERED.

 8

 9
     Dated: 2/27/2019                                    /s/ John A. Mendez_____________
10                                                       JOHN A. MENDEZ
                                                         United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER REQUIRING PAYMENT OF              2
      CURRENCY
